J-S30015-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                  IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                             Appellee

                        v.

    GILBERT NEWTON, III

                             Appellant                  No. 206 EDA 2022


      Appeal from the Judgment of Sentence Entered September 29, 2021
             In the Court of Common Pleas of Montgomery County
               Criminal Division at No.: CP-46-CR-0004802-2020


BEFORE: STABILE, J., MCCAFFERY, J., and PELLEGRINI, J.*

MEMORANDUM BY STABILE, J.:                        FILED DECEMBER 9, 2022

        Appellant Gilbert Newton, III appeals from the September 29, 2021

judgment of sentence entered in the Court of Common Pleas of Montgomery

County (“trial court”), following his jury convictions for first-degree murder

and possession of an instrument of crime.1 Upon review, we affirm.

        In connection with the stabbing death of his 19-year-old ex-girlfriend,

Appellant was charged with the foregoing crimes.           The case eventually

proceeded to a multi-day jury trial, at which both the Commonwealth and

Appellant presented witness testimony. The trial court detailed the evidence

adduced at trial as follows:

        First to testify was Officer Ryan Hasara of the Abington Township
        Police Department. On July 27, 2020 at about 8:14 a.m., Officer
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1   18 Pa.C.S.A. §§ 2502(a) and 907(a), respectively.
J-S30015-22


     Hasara was dispatched to the Meadowbrook Train Station. When
     he arrived at the overflow lot of the train station, the officer
     observed a blue RAV4, and a female laying to the left of the vehicle
     on the ground. Officer Hasara knew from all of the blood loss and
     trauma to the body that the victim could not be revived. He ran
     the vehicle’s registration and determined that it belonged to
     Morgan McCaffery. Both the front and back driver’s side doors
     were open, and inside the vehicle there was a large, sharp, kitchen
     knife on the front passenger floorboard.

     Juan Jose Vasquez was next to testify. On July 27, 2020, he was
     driving his work truck through the train station parking lot and
     saw a man on top of a woman, kneeling. Mr. Vasquez stopped
     and when he exited his truck, the man ran to a white Jeep, and
     drove off quickly. Mr. Vasquez got about ten feet away from the
     woman who was laying there, and all he could see was that blood
     was coming out of her forehead. He told a driver of a passing
     trash truck to call police.

     Carnell Kemp, a worker for the Abington Township Refuse
     Department, testified that on July 27, 2020, he used the
     Meadowbrook Train Station at Lindsay Lane as a turn-around in
     his trash pick-up route. When he was there, a man flagged him
     down, and he pulled over. When he looked up, he saw a
     motionless person on the ground. Mr. Kemp called his supervisor,
     who in turn called 9-1-1. He remained on the scene until police
     arrived.

     Sergeant David Wiley of the Abington Township Police
     Department, who was a patrolman at the time of the incident,
     testified that on July 27, 2020, he responded to the Meadowbrook
     Train Station at about 8:14 a.m. When he arrived on-scene there
     was a female, who was later identified as Morgan McCaffery,
     laying on her back with her arms and legs extended. She was
     covered in blood, and had several traumatic wounds to her face,
     arms, and torso. He checked her status and there were no signs
     of life. Sergeant Wiley spoke with Mr. Vasquez who informed him
     of what he had seen, namely that a tall, skinny, male was standing
     overtop the victim, and that when he got out of his truck, the male
     ran to a white Jeep and left the scene at a high rate of speed. As
     the officer was gathering this information, he was broadcasting it
     over the radio to the officers en route to the scene. Sergeant
     Wiley assisted Officer Hasara and located blood spots on the
     gravel on the driver’s side, and then to the right of the vehicle he


                                    -2-
J-S30015-22


     noticed skid marks in the gravel. He remained on-scene while the
     Abington Township detectives and Montgomery County detectives
     processed the scene.

     Dr. Gregory McDonald, the chief deputy coroner for Montgomery
     County, testified. On July 27, 2020, Dr. Ian Hood performed an
     autopsy on the victim, at which time he took notes and
     photographs and collected evidence. Dr. McDonald performed an
     independent review of the file. He testified that the victim
     sustained multiple stab and slash wounds to multiple areas of her
     body, including the face, neck, chest, back abdomen, and her
     arms; and the doctor concluded that she died from these wounds,
     and the manner of death he determined to be homicide. The
     victim had about 23 stab/slash wounds to her face and scalp, 14
     wounds to her neck, four stab wounds to her chest, a single stab
     wound to her abdomen, three stab wounds to her back, and seven
     stab wounds to her arms. Dr. McDonald opined that there were
     several wounds to the neck, involving the carotid artery that could
     have been fatal. The doctor also identified four stab wounds to
     the chest, and one of which was fatal in and of itself. That stab
     wound went through the right side of the victim’s heart. Death
     would have ensued within minutes, with just that injury alone.
     The victim also had defensive injuries to her arms and hands. The
     doctor opined that given all of the victim’s injuries, the victim
     could have only survived several minutes at most from the initial
     attack.

     Michele Cordalis who worked at the police administration building
     as a 9-1-1 dispatcher testified that on July 27, 2020, a call came
     in at 10:01 a.m., and that police responded to 8507 Ferndale
     Street.

     Officer Thomas Purcell of the Philadelphia Police Department
     responded to that location within two minutes, along with Officer
     Ernest Griffin. When they arrived they went to the door of that
     residence, they encountered a female. She told them her son was
     inside covered with blood and was acting strangely. The officer
     spoke with Appellant, and asked him if he was okay, to which
     Appellant told the officer that he had just stabbed his girlfriend
     multiple times and that he d[id not] want to be in this world
     anymore. Officer Griffin handcuffed Appellant, and he was placed
     in the patrol wagon to be transported to a hospital. Officer Purcell
     saw Appellant’s white Jeep. He observed blood on the driver’s
     side door.


                                    -3-
J-S30015-22


     Detective Philip Geliebter of the Abington Township Police
     Department was called to assist with the investigation into the
     homicide. On July 27, 2020, he responded to Abington hospital
     at about 10:45 a.m., where Appellant was taken. Detective
     Geliebter secured Appellant’s clothing as evidence, and took
     photographs of his injuries.

     Lieutenant Edward Schikel, a detective with the Montgomery
     County Detective Bureau, was accepted as an expert in forensic
     crime scene investigation and methodology pertaining to evidence
     recovery, preservation, and analysis. At the time of July 27, 2020,
     he was a detective in the forensic investigation unit and was the
     primary detective assigned to process the crime scene at the
     Meadowbrook Train Station with a team of detectives.             He
     responded to the scene at 9:30 a.m. At the scene, near the
     victim’s vehicle, he identified a pair of sneakers, a pool of blood
     about one foot by three feet, a bent serrated knife blade about
     two and three-quarter inch, a broken knife blade, and blood
     extending from the blood pool to 16 to 20 feet to the victim’s body.
     The victim’s RAV4 was still running when Lieutenant Schikel
     arrived at the scene. The driver’s door was completely open and
     the driver’s side rear door was somewhat open. The detective
     found a knife inside the RAV4 vehicle. It was a Ginsu style knife
     with an eight inch blade, and it was bloodstained. A knife handle
     with a small portion of the blade attached was found underneath
     the victim’s body. The knife handle with the partial blade looked
     to be from the same knife as the broken blade found in the pool
     of blood.

     Detective Terrance Lewis of the Montgomery County Detective
     Bureau—Forensic Services Unit testified that on July 27, 2020, he
     was assisting Lieutenant Schikel, and after he assisted at the
     crime scene, he went to 8507 Ferndale Street to photograph and
     recover any evidence. Inside the home he recovered a knife
     block, manufactured by Ginsu. Detective Lewis noted that several
     knives from the knife block were missing, there were empty slots
     when he found it. The knives from the scene are also labeled with
     “Ginsu.” The detective processed the exterior of Appellant’s white
     Jeep for evidence, and found several locations of blood stains. He
     also processed the interior Jeep pursuant to a search warrant,
     where he also found several locations of blood stains. Further,
     Detective Lewis processed the victim’s vehicle. There was blood
     on the front passenger interior door, front passenger seat, by the
     glove compartment, handle area of the front passenger door.


                                    -4-
J-S30015-22


     Detective William Mitchell of the Montgomery County Detective
     Bureau, testified as an expert in the field of historical call detail
     record analysis. The victim’s phone was recovered from her
     vehicle by police. Appellant’s cell phone was recovered from his
     person at the hospital. Detective Mitchell requested subscriber
     information the victim’s phone and Appellant’s phone from
     February 1, 2020 through July 28, 2020. He also downloaded the
     phones. He further issued search warrants for the social media
     companies, Facebook, Instagram, and Snapchat that were
     relevant to the investigation. Detective Mitchell read out some of
     these texts and social media app messages indicating that as of
     June 19, 2020, the victim wanted to end the relationship, and that
     as of June 20, 2020 they were no longer together as a couple.

     However, the texting and messaging through the various apps
     continued in the following days. These messages revealed that
     their relationship at that point and at the time prior to the break-
     up was tumultuous and that there was a lot of arguing and name
     calling between them. They further showed that Appellant was
     having a difficult time accepting the break up. In particular, on
     June 20, 2020, starting at about 11:43 p.m., there was a volley
     of text messages in which Appellant told the victim, “Okay. Well,
     I’m not your pet, so fuck off. I hope you honestly die at this point.
     Like I just want to stab you in the neck continuously. I might
     actually to be honest. Have your head on a swivel constantly.”
     Starting on July 5, 2020 at 4:16 a.m. and continuing through the
     following day, Appellant texted his mother in part as follows:

           [Appellant]: Did she send them to you? I just won’t
           do it. I wanna stab this girl in the fucking neck, dude.

           Mother: Gil.

           [Appellant]: If she doesn’t come back to me, mark my
           words, I’m going to do everything in my power to shit
           on her life.

              ....

           [Appellant]: Mom, please. I’m so down. Stop talking
           to dad about it. She isn’t going to unblock me. I think
           she’s done for real. That can’t happen.

              ....



                                     -5-
J-S30015-22


           [Appellant]: Okay. That’s fine. I’m hurt. Just let me
           be for a few days. Mom, you better text her and tell
           her to see me face to face so I know it’s for real. Or
           there’s gonna be problems. I’m not doing this.

           Mother: Gil, I’ll text her. But if she says it’s over, you
           need to move on.

           [Appellant]: Okay. That’s fine. Say all he wants to
           do is either text him or see him face to face and say
           it’s for real. I’m never giving anyone a chance.

           Mother: I’ll tell her you want to talk to her and won’t
           fight. But if you start fighting with her and acting like
           an asshole, she will just block you again.

           [Appellant]: Okay. That’s fine. I haven’t wanted to
           fight. I just want her back. All I want. If she can’t
           do that, then I’ll never talk to her again. That simple.
     On July 6, 2020, the text conversation continues:

           [Appellant]: Because I want to talk to her. Say he will
           text you when you get home. Just unblock him. She’s
           got an attitude like it’s really done. I’m really gonna
           fucking kill her dude. I will stab her in the neck 57
           times.

     Appellant’s mother replied, “See. Now you're already getting
     aggressive.”

           [Appellant]: I won’t act like that when we text. But
           just know if she does this for real, then shows up to
           our house one day, I’m shoving her face-first into the
           cement. Wasted a whole year. I could have been
           doing some other shit.
     Following that exchange, there are several phone calls from
     Appellant’s mother’s phone to the victim’s phone, all of which went
     unanswered.

     On July 8, 2020, the victim initiated contact with Appellant. In
     that text conversation, the victim states that she wants to return
     some of his possessions to him. He agrees that he wants them
     back, and proposes Sunday to meet up. On July 13, 2020,
     Appellant and the victim had a text conversation, in part where
     they are arranging for the victim to drop the items she had off at

                                     -6-
J-S30015-22


     his house later that day, which Snapchat location information
     confirmed that the victim did in fact stop by his house. There was
     additional text conversation on July 17, 2020.

     A day before the murder on July 26, 2020, there was a series of
     communications, in which, in part, at 9:25 p.m., Appellant sent a
     photograph to his mother of the victim with her new boyfriend. A
     minute later, Appellant texted the victim about her having a new
     boyfriend. Appellant was upset that she had moved on. At 9:26
     p.m. Then the following conversation ensued:

           [Appellant]: When can we meet in person?

           Morgan: When do you want to?

           [Appellant]: Up to you. So you have no desire of even
           thinking about getting back with me? Tomorrow I’m
           going to the field near your house.

           Morgan: Okay. What time?

           [Appellant]: Can I ask a question?

           Morgan: What?

           [Appellant]: Did you have sex with him? Just be
           honest. And whatever time you are available.

           Morgan: None of your business.

           [Appellant]: So you did. That’s disgusting, Morgan.

           Morgan: Didn’t say that.

           [Appellant]: We will talk tomorrow. What time?

           Morgan: 7:30?

           [Appellant]: In the morning?

           Morgan: Yeah.

           [Appellant]: How about 10:00. So did you have sex
           with him? Just be honest with me. I’ll be there at ten
           o’clock.

           Morgan: I’ll be there at 7:30. Take it or leave it.

                                      -7-
J-S30015-22


          [Appellant]: Okay. Can you just answer the question.

          Morgan: What does that matter.

          [Appellant]: Because it does. Can you just tell me the
          truth.

          Morgan: Then there’s no need to meet tomorrow.

          [Appellant]: Why? I’ll be there at 7:30.

          Morgan: How the fuck did you find my VSCO?

          [Appellant]: I been knew it. I was on it. I was really
          working on myself for you, too. I guess that’s out of
          the picture now.

          Morgan: You should have been working on yourself for
          yourself, not for me. It’s not healthy at all.

          [Appellant]: You in love with this guy?

          Morgan: No.

          [Appellant]: Do you love me?

          Morgan: I still care about you and you will always
          always have a place in my heart.

          [Appellant]: So you would never be able to have me
          as your lover again? I really don’t get it.

          [Appellant]: I will be there at 7:30.

          [Appellant]: Answer the question.

          Morgan: Nevermind [(sic)] about tomorrow. You and
          your mother need to stay the fuck out of my life. You
          need to never contact me ever again. I’m blocking
          you.
     During this time in the text conversation, there was a Facebook
     message from Appellant’s mother to the victim’s Facebook page
     via Facebook messenger.

          [Appellant]: No. I want to meet tomorrow. Relax. I’ll
          be there at 7:30.


                                   -8-
J-S30015-22


          Morgan: No, I’m done. You and your mother need to
          leave me the fuck alone.

          [Appellant]: Take my mom off the picture. I’ll see you
          tomorrow at 7:30.

          Morgan: No. Fuck you. Leave me alone.

          [Appellant]: I'll be there at 7:30, Morgan. Relax.

          Morgan: No. Fuck off.

          [Appellant]: She did this, not me. I’ll be there at 7:30.

          Morgan: No. Fuck off, dude. You both can leave me
          the fuck alone and stay the fuck out of my life. I have
          been so fucking happy with my life. Leave me alone.

          [Appellant]: I didn’t tell her to text you, I really didn’t.
          I’ll be there at 7:30.

          Morgan: Even in our fucking relationship, you told her
          everything. You have her get the fuck involved. You
          all leave to leave me alone and stay the fuck out of
          my business.

          [Appellant]: Just relax. You literally want to come talk
          to me about this. Cut my mom out of this. She is
          crazy.

          Morgan: No, I’m done, dude. I wanted to talk in
          person because it was respectful, but now I don’t care.

          [Appellant]: Can you tell me what we would’ve talked
          about, how you found someone better? I want to talk
          in person one last time out of respect without my mom
          involved. The least you can do.

          Morgan: No. Your mom ruined that, just like she
          ruined your chance.

          [Appellant]: I know she did.

          Morgan: Have a nice one, Gil. I wish you the best,
          but you gotta leave me the fuck alone.



                                     -9-
J-S30015-22


          [Appellant]: I want to see you tomorrow in person one
          last time to talk. Just please do that for me.

          Morgan: No.

          [Appellant]: Why?

          Morgan: You mom ruined that.

          [Appellant]: It would be just me there, not her. You
          weren’t coming back anyway. I just want to talk. So
          if she wasn’t harassing you, you probably would have
          come back? Just meet me there at 7:30.

          [Appellant]: I had one last thing to give you anyway.
          Is that okay? The least you can do, Morgan.

          Morgan: No. I’m a piece of shit. I’m a coward. I’m
          disgusting. I’m good, but thanks.

          [Appellant]: I just flipped out on my mom. I told her
          I will never forgive her. So get my mom out of it. It’s
          just between me and you. I’ll see you at 7:30.

          Morgan: No. I don’t care. Your mom involved herself
          too much at this point pint. Sorry, Gil, but you I’m
          not meeting you tomorrow.

          [Appellant]: I don’t think of you as any of that. I’ll
          drive to you.

          Morgan: No. Please don’t.

          [Appellant]: Morgan, seriously.

          Morgan: What. Your mom is beyond disrespectful.
          She crossed the line too many times.

          [Appellant]: That just shows you don’t care about me
          because I gave you a whole year. Get her out of the
          picture. I just want to talk to you. I don’t claim my
          mom.

          Morgan: How can I get her out of the picture? She
          fucking involves herself and you involved her.



                                  - 10 -
J-S30015-22


          [Appellant]: I didn’t. I just told her because she kept
          asking me how it was going because she saw how hurt
          I was. Just get her out of the picture and meet me
          tomorrow.

          [Appellant]: I gave you everything I got. Least you
          can do is see me tomorrow.

          Morgan: Nah, sorry. You and her kinda put her in the
          picture.

          [Appellant]: You really like this kid more than me?
          What were you saying to him about me today? That
          was the kid you were FaceTime though. I’ll see you
          tomorrow at 7:30 at the filed or your house.

          Morgan: I never FaceTime some kid though. I told
          you that.

          [Appellant]: So you have more feelings for this kid
          than me?

          Morgan: Met this kid after we were done.

          [Appellant]: He makes you happier? We meeting
          tomorrow or no? I want to talk to you in person.

          Morgan: He makes me happy, yes.

          [Appellant]: It’s the mature thing to do.

          Morgan: Fine, Gil.

          [Appellant]: Okay. Happier than me? Nevermind
          [(sic)]. We will talk about it tomorrow at 7:30. I’ll
          see you there.

          Morgan: You gonna tell your mom everything, too?

          [Appellant]: No, I won’t. She just asked how it was
          going. I said she found someone new. That’s all.
          That’s who I went to when I was in pain, but not
          anymore.

          Morgan: Probably will, cracking the fuck up.

          [Appellant]: I won’t.

                                  - 11 -
J-S30015-22


           Morgan: Yeah. Whatever. Just saying she makes
           herself look like this immature mom, so.

           [Appellant]: She doesn’t need to know anything. She
           knows you will never come back to me. It doesn’t
           matter. I told her I’m done with her.

           Morgan: I always liked her and respected her. I don’t
           know why she thinks it’s okay to disrespect me.

           [Appellant]: She ruined the best thing that happened
           to me. So she ruined us? Like even if there was some
           way for yous to get along.

           Morgan: I’m very much done.

           [Appellant]: Nevermind [(sic)]. We will talk about it
           tomorrow. That’s fine.

     On July 27, 2020, the day of the murder, there was additional
     phone activity between Appellant and the victim. Starting at 6:52
     a.m., the victim texted Appellant but could not get ahold of him.
     At 7:34 a.m., Appellant texted her stating, “I’m sorry. I fell
     asleep. I’ll be there soon. I’m coming now. Please.”

           Morgan: You have until 45. Then I’m leaving.

           [Appellant]: Church parking lot.

           Morgan: At the track.

           [Appellant]: Nah, church more private.      This is in
           person. In person.

           Morgan: Fine. You have nine minutes. Four minutes.

           [Appellant]: Red light. Nothing I can do. I’m almost
           there. Relax. Just please stay. I already halfway
           there. Going under the bridge now.
     Morgan sent another text stating that there is another car at the
     church location. [Appellant] suggested going to a more private
     place, and then they decided to go to the train parking lot.
     According to cell site location, Morgan was at the train station at
     7:55 a.m. The last activity from the victim’s phone was at 8:06
     a.m., when she called her mother, but the call did not go through.
     The 9-1-1 call occurred at 8: 12 a.m.

                                   - 12 -
J-S30015-22


     At 8:51 a.m., Appellant texted his mother, “Mom, I killed Morgan
     about an hour ago.” Appellant explained, “I constantly had sick
     thoughts in my head. I couldn’t do it anymore. I love you guys
     so much. I had the biggest heart, no brains. That was the
     problem. You guys couldn’t do anything else.” His mother was in
     disbelief, to which Appellant responded, “I’m sick in the head.
     There was no stopping me.” At 9;06 a.m., Appellant texted,
     “Mom, I stabbed her repeatedly.”

     On cross-examination, Detective Mitchell acknowledged that on
     July 17, 2020, Appellant had sent several text messages
     expressing suicidal thoughts. After Detective Mitchell’s testimony,
     the Commonwealth rested its case.

     The defense presented numerous character witnesses, including,
     Richard McCollick, Harry Dumas, David Hoftiezer, Wilton Benson,
     Charles McCormick, Gilbert Newtwon, Jr. (Appellant’s father), and
     Judy Newton.

     Next, Appellant testified on his own behalf. He testified that he
     wanted to meet up with the victim because he wanted to see if
     she really cared about him, and to find out whether she was
     sleeping with another man. He explained that if she was sleeping
     with another man he was going to kill himself, in front of her. He
     wanted to see if she would intervene as a test of whether she
     cared. It was his plan to stab himself in the neck as many times
     as he could. Appellant testified that he brought two kitchen knives
     with him, and that he just grabbed them right before he left his
     house. He put them in the pouch of his hoodie. When Appellant
     and the victim both arrived at the train station, he got into her
     car, and they started to talk. Appellant admitted that at that time
     he loved the victim, and that he was upset. The victim had a bag
     with items belonging to Appellant, so she exited the front driver’s
     side and opened the rear driver’s side door to retrieve the bag.
     That is when Appellant pulled the knives out, and placed them on
     both sides of his legs. Appellant asked her if she with the other
     guy and Appellant explained the victim’s response as follows:

           She said—she said she was definitely sleeping with
           him and she was definitely trying to start something
           new with him, and that she kind of—you know, she
           kind of chuckled at me because, once that was said, I
           asked her, like why? Like why is this happening? I
           thought we were supposed to be together forever and
           that we were both—we both came into the relationship

                                   - 13 -
J-S30015-22


           as virgins because it was just so—it’s just so hard to
           find someone nowadays that hasn’t been dating
           around. So it was just like—it felt like it was meant to
           be and we both really cared for each other. And I
           just—she said that it was hilarious that I thought that
           that was the truth, that we were both virgins for each
           other, and that she had lots of sex before she dated
           me and that she was going to have a lot of sex after
           she was done with me.
     Appellant testified that this made him really upset and that the
     anger started to kick in after hearing this. He called the victim a
     fucking whore. The victim turned and smacked and spit on him.
     Appellant explained the effect this had on him, testifying, “And it
     just got to the point where I just—as soon as she slapped me and
     spit on me, I just—it went through my mind like—like she must
     really not care about me. And I just—I got so upset that I grabbed
     the knife and I just starting stabbing her.” After Appellant’s cross-
     examination, the defense rested. The defense concluded its
     evidence.

     After the jury was excused, defense counsel asserted that the jury
     should be instructed on voluntary manslaughter.               The
     Commonwealth rejected this argument. This court denied the
     request and provided reasons for the denial on the record.

     At the start of the third day of trial, defense counsel requested
     that this court reconsider its ruling on the voluntary manslaughter
     jury instruction. . . . This court having reviewed these cases,
     reaffirmed its ruling, and provided additional reasons for the
     denial on the record.

     At the conclusion of the trial, the jury returned a verdict of guilty
     of first-degree murder and possession of an instrument of crime.
     Appellant proceeded immediately to a sentencing hearing.
     Appellant was sentenced to a life term of imprisonment. On
     October 6, 2021, a timely post-sentence motion was filed, and
     denied. A timely direct appeal was not filed. On January 4, 2022,
     a petition seeking post-conviction relief pursuant to the Post-
     Conviction Relief Act, 42 Pa.C.S.A. §§ 9541-9546, was filed
     requesting the [nunc pro tunc] reinstatement of Appellant’s direct
     appeal rights, which was granted on January 6, 2022.
     Accordingly, a notice of appeal was filed that same day.




                                    - 14 -
J-S30015-22



Trial Court Opinion, 3/21/22, at 1-20 (record citations, quotation marks and

unnecessary capitalizations omitted).           Both Appellant and the trial court

complied with Pa.R.A.P. 1925.

        On appeal, Appellant argues only that the trial court erred “in denying

[his]    request     for   a   voluntary    manslaughter—heat    of   passion    jury

instruction[.]” Appellant’s Brief at 3.

        With regard to Appellant’s challenge to the denial of jury instructions,

we initially note:

        Our standard of review in regard to a trial court’s decisions on jury
        instructions is well-settled: “[O]ur standard of review when
        considering the denial of jury instructions is one of deference—an
        appellate court will reverse a court’s decision only when it abused
        its discretion or committed an error of law.” Commonwealth v.
        Galvin, 603 Pa. 625, 651, 985 A.2d 783, [798-99] (2009).


Commonwealth v. Cannavo, 199 A.3d 1282, 1286 (Pa. Super. 2018),

appeal denied, 217 A.3d 180 (Pa. 2019). Further, “[t]the trial court is not

required to give every charge that is requested by the parties and its refusal

to give a requested charge does not require reversal unless the Appellant was

prejudiced by that refusal.” Commonwealth v. Sandusky, 77 A.3d 663,

667 (Pa. Super. 2013) (quoting Commonwealth v. Thomas, 904 A.2d 964,

970 (Pa. Super. 2006) (citation omitted)).

        A perpetrator may commit voluntary manslaughter if he kills another

while, inter alia, “acting under a sudden and intense passion resulting from

serious provocation by” the victim.            18 Pa.C.S.A § 2503(a)(1).        Thus,

voluntary manslaughter contemplates an intentional killing wherein the

                                           - 15 -
J-S30015-22



defendant harbors a specific intent to kill. See Commonwealth v. Patton,

936 A.2d 1170, 1179 (Pa. Super. 2008).        A jury instruction for voluntary

manslaughter concerning “heat of passion” is appropriate where the evidence

suggests “that, at the time of the killing, [a]ppellant acted under a sudden

and intense passion resulting from serious provocation by the victim.”

Commonwealth v. Sanchez, 82 A.3d 943, 979 (Pa. 2013) (citation omitted).

“If any of these be wanting—if there be provocation without passion, or

passion without a sufficient cause of provocation, or there be time to cool, and

reason has resumed its sway, the killing will be murder.” Id. at 980 (citation

and internal quotation marks omitted).

      Here, after careful review of the record, and the relevant case law, we

conclude that the trial court accurately and thoroughly addressed the merits

of Appellant’s claim.   See Trial Court Opinion, 3/21/22, at 20-28.         The

evidence in this case revealed that, prior to stabbing the victim to death,

Appellant was not shy about his desire to kill the victim or how he would do

it. He texted the victim: “I hope you honestly die at this point. Like I just

want to stab you in the neck continuously. I might actually to be honest.”

N.T., Trial, 9/28/21, at 61. He also texted his mother, stating “I wanna stab

this girl in the fucking neck, dude.” Id. at 76. Later, Appellant elaborated:

“I’m really gonna fucking kill her dude. I will stab her in the neck 57 times.”

Id. at 80. Indeed, the night before the murder, Appellant texted his mother

that the victim “better come back or I’ll cut her head off.” Id. at 94.




                                     - 16 -
J-S30015-22



      The record reveals that, after persistent efforts, Appellant finally

persuaded the victim to meet him one last time. On his way out the door, he

grabbed two knives. Upon learning that there were people at the first location,

Appellant asked the victim to go to another location that was more private.

Once there, Appellant claimed that he called the victim a whore. According to

Appellant, she slapped and spat on him. Appellant, in turn, stabbed her more

than thirty times, including fourteen stab wounds to the neck. He explained:

“as soon as she slapped me and spit on me, I just—it went through my mind

like—like she must really not care about me. And I just—I got so upset that

I grabbed the knife and I just started stabbing her.”        Id. at 158.   As the

Commonwealth keenly points out, Appellant was not provoked by the victim

slapping and spitting on him. Commonwealth’s Brief at 16. Rather, “it was

his realization that she was really moving on” that made him stab the victim.

Id.

      Moreover, about forty minutes after the murder, Appellant texted his

mother: “I constantly had sick thoughts in my head.              I couldn’t do it

anymore.” N.T., Trial, 9/28/21, at 115 (emphasis added). He reasoned: “I’m

really sick in the head. I just held it in for so long.” Id. Appellant later added:

“I’m sick in the head. There was no stopping me.” Id. at 116.

      Based upon our review of the evidence presented in this case, we cannot

conclude that the trial court abused its discretion in denying a voluntary

manslaughter instruction. Appellant expressed his desire to kill the victim in

text messages sent before and after the murder. Thus, he was not someone

                                      - 17 -
J-S30015-22



who was acting under a sudden and intense passion resulting from serious

provocation by the victim. See Commonwealth v. Carter, 466 A.2d 1328,

1332-33 (Pa. 1983) (a defendant must “establish that the trial evidence would

‘reasonably support’ a verdict based on the desired charge and may not claim

entitlement to an instruction that has no basis in the evidence presented

during trial.”).

      Insofar as Appellant relies on Commonwealth v. Harris, 372 A.2d 757

(Pa. 1977) and Commonwealth v. Voytko, 503 A.2d 20 (Pa. Super. 1986)

to compel a different outcome, such reliance is misplaced because the case

sub judice is distinguishable. In Harris, our Supreme Court held that the trial

court erred in denying a voluntary manslaughter instruction because there

was evidence which supported a jury finding that the defendant killed the

victim in response to provocation. See Harris, 372 A.2d at 758-59. The

defendant had established that the victim struck him in the head with a cane

immediately following a failed drug purchase.     The defendant then drew a

knife he always carried with him and stabbed the victim several times.       If

accepted as true by the jury, these circumstances would show that the

defendant was provoked by the victim before stabbing him, and that he did

so without a cooling-off period. A voluntary manslaughter instruction was,

therefore, warranted. See id.

      Here, in contrast to Harris, Appellant made a decision to bring two

knives to his early morning meeting with the victim on July 27, 2021. Further,




                                    - 18 -
J-S30015-22



unlike the defendant in Harris, Appellant desired to kill the victim for some

time prior to the last meeting, as demonstrated by the evidence herein.

      In Voytko, this Court held that the jury received an inadequate

instruction on voluntary manslaughter because the trial court did not explain

how a serious provocation may be based on “the cumulative effect of a series

of related events.”   Voytko, 503 A.2d at 23.        There, the defendant had

confronted his spouse as she arrived at her parents’ home, having been driven

there by the victim, her paramour. The defendant became enraged, started

screaming, and then fatally shot the victim in the head. Prior to the shooting,

the defendant had “found his wife in an act of adultery with [the victim], had

physically fought with [the victim], had argued with his wife, had been

deserted by his wife, and finally, had found her in [the victim’s] company,

returning from a date, at 5:00 a.m.” Id. at 23. A new trial was mandated

because the “trial court’s instructions did not at any time or in any manner tell

the jury” it could consider whether all of those circumstances could have

satisfied the serious provocation element of voluntary manslaughter. Id.

      Unlike the defendant in Voytko, Appellant never caught the victim

cheating on him, and he never observed her with her new boyfriend. The

victim here ended her relationship with Appellant after less than a year, and




                                     - 19 -
J-S30015-22



then Appellant repeatedly asked her for an in-person meeting while expressing

to others, including the victim, that he wanted to stab her in the neck. 2

        In sum, we conclude that the trial court did not abuse its discretion in

denying Appellant’s request for a voluntary manslaughter instruction because

the evidence of record simply did not warrant one. Accordingly, we affirm

Appellant’s September 29, 2021 judgment of sentence. We further direct that

a copy of the trial court’s March 21, 2022 Rule 1925(a) opinion be attached to

any future filings in this case.

        Judgment of sentence affirmed.3




____________________________________________


2    The Commonwealth points out that, unlike the defendants in Harris and
Voytko, Appellant’s attack on the victim was vicious.
        Despite opportunities for him to give [the victim] a chance to
        survive, he did everything in his power to ensure she would not.
        After [Appellant] began stabbing her, she managed to get out of
        the vehicle. [Appellant] pursued her, stabbed her in the back as
        she tried to escape, and stabbed her repeatedly as he kneeled
        over her. There was no evidence that [Appellant] was seriously
        provoked such that he was incapable of cool reflection. At most,
        assuming [Appellant] testified truthfully, [the victim] slapped him
        and spit on him after he called her a whore.
Commonwealth’s Brief at 18. Appellant only stopped stabbing her when a
passerby showed up.
3   Judge McCaffery is not related to the victim, Morgan McCaffery, in this case.

                                          - 20 -
J-S30015-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/9/2022




                          - 21 -
                                                                Circulated 11/22/2022 11:46 AM

                                   OPINION

          IN THE COURT OF COMMON PLEAS OF MONTGOMERY COUNTY
                              PENNSYLVANIA
                            CRIMINAL DIVISION



COMMONWEALTH OF PENNSYLVANIA:                        CP-46-CR-0004802-2020

             V.

GILBERT NEWTON, III                                  206 EDA 2022



                                 1925(a) OPINION


CARPENTER J.                                         MARCH 21, 2022


                                 INTRODUCTION
             Appellant, Gilbert Newton, III, appeals from the judgment of

sentence entered on September 29, 2021, following his conviction of first-

degree murder and possession of an instrument of crime. A life term of

imprisonment was imposed.

             Appellant's convictions arose out of the July 27, 2020, stabbing

d eath of his 19 year-old ex-girlfriend, Morgan McCaffery, at the Meadowbrook

Train Station in Abington Township, Montgomery County. On that date,

Appellant met the victim there armed with two Ginsu kitchen knives. The

victim was stabbed over 30 times, including 14 stab wounds to her neck and

four stab wounds to her chest. Appellant fled the scene and when the police

arrived they found the victim's lifeless body.

            At trial, the defense claimed that Appellant had been suicidal over

their breakup. The theory of the defense was that Appellant went to meet the
 victim that morning, with the knives, to kill himself in front of her. He asserted

 that the killing was voluntary manslaughter and not murder.

              On appeal, Appellant's sole issue is whether this Court erred in

 denying his request for a voluntary manslaughter jury instruction.


                         FACTUAL AND PROCEDURAL HISTORY

              On September 27, 2021, the three-day jury trial began at which

 the following facts were adduced. First to testify was Officer Ryan Hasara of the

 Abington Township Police Department. (N.T, Trial by Jury- Day 1, 9/27/21, p.

 32). On July 27, 2020 at about 8: 14 a.m., Officer Hasara was dispatched to the

Meadowbrook Train Station. Id. at 33, 38. When he arrived at the overflow lot

of the train station, the officer observed a blue RAV4, and a female laying to the

left of the vehicle on the ground. Id. at 35, 39. Officer Hasara knew from all of

the blood loss and trauma to the body that the victim could not be revived. Id.

at 39. He ran the vehicle's registration and determined that it belonged to

Morgan McCaffery. Id. at 41.

             Both the front and back driver's side doors were open, and inside

the vehicle there was a large, sharp, kitchen knife on the front passenger

floorboard. Id. at 42.

             Juan Jose Vasquez was next to testify. On July 27, 2020, he was

driving his work truck through the train station parking lot and saw a man on

top of a woman, kneeling. Id. at 49, 50 - 51. Mr. Vasquez stopped and when he

exited his truck, the man ran to a white Jeep, and drove off quickly. Id. at 51 -


                                        2
 52. Mr. Vasquez got about ten feet away from the woman who was laying there,

and all he could see was that blood was coming out of her forehead. Id. at 52.

He told a driver of a passing trash truck to call police. Id.

              Carnell Kemp, a worker for the Abington Township Refuse

Department, testified that on July 27, 2020, he used the Meadowbrook Train

Station at Lindsay Lane as a turn-around in his trash pick-up route. Id. at 55 -

56. When he was there, a man flagged him down, and he pulled over. ld. at 56.

When he looked up, he saw a motionless person on the ground. Id. at 56, 58.

Mr. Kemp called his supervisor, who in turn called 9-1-1. Id. at 57. He

remained on the scene until police arrived. Id.

             Sergeant David Wiley of the Abington Township Police Department,

who was a patrolman at the time of the incident, testified that on July 27,

2020, he responded to the Meadowbrook Train Station at about 8: 14 a.m. Id. at

61 - 62. When he arrived on-scene there was a female, who was later identified

as Morgan McCaffery, laying on her back with her arms and legs extended. Id.

at 63 - 64, 65. She was covered in blood, and had several traumatic wounds to

her face, arms, and torso. Id. at 64. He checked her status and there were no

signs of life. Id. at 64, 65. Sergeant Wiley spoke with Mr. Vasquez who informed

him of what he had seen, namely that a tall, skinny, male was standing overtop

the victim, and that when he got out of his truck, the male ran to a white Jeep

and left the scene at a high rate of speed. Id. at 65. As the officer was gathering

this information, he was broadcasting it over the radio to the officers en route

to the scene. Id. at 66 - 67.

                                         3
             Sergeant Wiley assisted Officer Hasara and located blood spots on

the gravel on the driver's side, and then to the right of the vehicle he noticed

skid marks in the gravel. Id. at 67. He remained on-scene while the Abington

Township detectives and Montgomery County detectives processed the scene.

Id. at 69,

             Dr. Gregory McDonald, the chief deputy coroner for Montgomery

County, testified. Id. at 73. On July 27, 2020, Dr. Ian Hood performed an

autopsy on the victim, at which time he took notes and photographs and

collected evidence. Id. at 78. Dr. McDonald performed an independent review of

the file. Id. He testified that the victim sustained multiple stab and slash

wounds to multiple areas of her body, including the face, neck, chest, back

abdomen, and her arms; and the doctor concluded that she died from these

wounds, and the manner of death he determined to be homicide. Id. at 81. The

victim had about 23 stab/ slash wounds to her face and scalp, 14 wounds to

her neck, four stab wounds to her chest, a single stab wound to her abdomen,

three stab wounds to her back, and seven stab wounds to her arms. Id. at 82 -

83. Dr. McDonald opined that there were several wounds to the neck, involving

the carotid artery that could have been fatal. Id. at 88. The doctor also

identified four stab wounds to the chest, and one of which was fatal in and of

itself. Id. at 90. That stab wound went through the right side of the victim's

heart. Id. Death would have ensued within minutes, with just that injury alone,

Id. The victim also had defensive injuries to her arms and hands. Id. at 91. The




                                        4
 doctor opined that given all of the victim's injuries, the victim could have only

 survived several minutes at most from the initial attack. Id. at 93.

             Michele Cordalis who worked at the police administration building

 as a 9-1-1 dispatcher testified that on July 27, 2020, a call came in at 10:01

 a.m., and that police responded to 8507 Ferndale Street. Id. at 98.

             Officer Thomas Purcell of the Philadelphia Police Department

 responded to that location within two minutes, along with Officer Ernest

Griffin. Id. at 101- 102, 114 - 115. When they arrived they went to the door of

that residence, they encountered a female. Id. at 104. She told them her son

was inside covered with blood and was acting strangely. Id. at 104, The officer

spoke with Appellant, and asked him if he was okay, to which Appellant told

the officer that he had just stabbed his girlfriend multiple times and that he

doesn't want to be in this world anymore. Id. at 106, 107. Officer Griffin

handcuffed Appellant, and he was placed in the patrol wagon to be transported

to a hospital. Id. at 107, 110. Officer Purcell saw Appellant's white Jeep. Id. at

108. He observed blood on the driver's side door. Id.

             Detective Philip Geliebter of the Abington Township Police

Department was called to assist with the investigation into the homicide. Id. at

120 - 121. On July 27, 2020, he responded to Abington hospital at about

10:45 a.m., where Appellant was taken.~ at 121. Detective Geliebter secured

Appellant's clothing as evidence, and took photographs of his injuries. 1sL_ at

122.




                                        5
             Lieutenant Edward Schikel, a detective with the Montgomery

 County Detective Bureau, was accepted as an expert in forensic crime scene

 investigation and methodology pertaining to evidence recovery, preservation,

 and analysis.   ill at 127, 133. At the time of July 27, 2020, he was a detective
in the forensic investigation unit and was the primary detective assigned to

process the crime scene at the Meadowbrook Train Station with a team of

detectives. Id. at 133. He responded to the scene at 9:30 a.m. Id. At the scene,

near the victim's vehicle, he identified a pair of sneakers, a pool of blood about

one foot by three feet, a bent serrated knife blade about two and three-quarter

inch, a broken knife blade, and blood extending from the blood pool to 16 to 20

feet to the victim's body, Id. at 139 - 140, 145, 150 - 151. The victim's RAV4

was still running when Lieutenant Schikel arrived at the scene. Id. at 149. The

driver's door was completely open and the driver's side rear door ~as somewhat

open. Id. The detective found a knife inside the RAV4 vehicle. Id. at 146. It was

a Ginsu style knife with an eight inch blade, and it was bloodstained. Id. at

146, 148. A knife handle with a small portion of the blade attached was found

underneath the victim's body. Id. at 153 - 154. The knife handle with the

partial blade looked to be from the same knife as the broken blade found in the

pool of blood. Id. at 155 - 156.

             Detective Terrance Lewis of the Montgomery County Detective

Bureau - Forensic Services Unit testified that on July 27, 2020, he was

assisting Lieutenant Schikel, and after he assisted at the crime scene, he went

to 8507 Ferndale Street to photograph and recover any evidence. (N.T., Trial by

                                          6
 Jury- Day 2, 9/28/21, pp. 8 - 9). Inside the home he recovered a knife block,

 manufactured by Ginsu. Id. at 11. Detective Lewis noted that several knives

 from the knife block were missing, there were empty slots when he found it. Id.

 at 12 - 13. The knives from the scene are also labeled with "Ginsu." Id. at 14.

The detective processed the exterior of Appellant's white Jeep for evidence, and

found several locations of blood stains. Id. at 15, 17. He also processed the

interior Jeep pursuant to a search warrant, where he also found several

locations of blood stains Id. at 17. Further, Detective Lewis processed the

victim's vehicle. Id. at 21. There was blood on the front passenger interior door,

front passenger seat, by the glove compartment, handle area of the front

passenger door. Id. at 23 - 24.

             Detective William Mitchell of the Montgomery County Detective

Bureau, testified as an expert in the field of historical call detail record

analysis. Id. at 32 - 34. The victim's phone was recovered from her vehicle by

police. Id. at 45. Appellant's cell phone was recovered from his person at the

hospital. Id. at 4 7. Detective Mitchell requested subscriber information the

victim's phone and Appellant's phone from February 1, 2020 through July 28,

2020. Id. at 42, 46. He also downloaded the phones. Id. at 45. He further

issued search warrants for the social media companies, Facebook, Instagram,

and Snapchat that were relevant to the investigation. Id. at 52. Detective

Mitchell read out some of these texts and social media app messages indicating

that as of June 19, 2020, the victim wanted to end the relationship, and that

as of June 20, 2020 they were no longer together as a couple. Id. at 56, 58.

                                         7
However, the texting and messaging through the various apps continued in the

following days. These messages revealed that their relationship at that point

and at the time prior to the break-up was tumultuous and that there was a lot

of arguing and name calling between them. Id. at 58, 61. They further showed

that Appellant was having a difficult time accepting the break up. Id. at 60, 61,

65, 67 - 73. In particular, on June 20, 2020, starting at about 11 :43 p.m.,

there was a volley of text messages in which Appellant told the victim, "Okay.

Well, I'm not your pet, so fuck off. I hope you honestly die at this point. Like I

just want to stab you in the neck continuously. I might actually to be honest.

Have your head on a swivel constantly." Id. at 61. Starting on July 5, 2020 at

4: 16 a.m. and continuing through the following day, Appellant texted his

mother in part as follows:


            Defendant: "Did she send them to you? I just won't do
            it. I wanna stab this girl in the fucking neck, dude."

            Mother: "Gil."

            Defendant: "If she doesn't come back to me, mark my
            words, I'm going to do everything in my power to shit
            on her life."

                                       ***
            Defendant: "Mom, please. I'm so down. Stop talking to
            dad about it. She isn't going to unblock me. I think
            she's done for real. That can't happen."


            Defendant: "Okay. That's fine. I'm hurt. Just let me be
            for a few days. Mom, you better text her and tell her to
            see me face to face so I know it's for real. Or there's
            gonna be problems. I'm not doing this,"

                                         8
             Mother: "Gil, I'll text her. But if she says it's over, you
             need to move on."

             Defendant: "Okay. That's fine. Say all he wants to do is
             either text him or see him face to face and say it's for
             real. I'm never giving anyone a chance."

             Mother: "I'll tell her you want to talk to her and won't
             fight. But if you start fighting with her and acting like
             an asshole, she will just block you again."

             Defendant: "Okay. That's fine. I haven't wanted to
             fight. I just want her back. All I want. If she can't do
             that, then I'll never talk to her again." That simple."

Id. at 76 - 79. On July 6, 2020, the text conversation continues:

             Defendant: "Because I want to talk to her. Say he will
             text you when you get home. Just unblock him. She's
             got an attitude like it's really done. I'm really gonna
             fucking kill her dude. I will stab her in the neck 57
             times."

Id. at 80. Appellant's mother replied, "See. Now you're already getting

aggressive." Id.


             Defendant: "I won't act like that when we text. But just
             know if she does this for real, then shows up to our
             house one day, I'm shoving her face-first into the
             cement. Wasted a whole year. I could have been doing
             some other shit."

Id. Following that exchange, there are several phone calls from Appellant's

mother's phone to the victim's phone, all of which went unanswered. Id. at 80 -




                                         9
            On July 8, 2020, the victim initiated contact with Appellant. Id. at

81. In that text conversation, the victim states that she wants to return some of

his possessions to him. Id. at 84 - 85. He agrees that he wants them back, and

proposes Sunday to meet up. Id. at 85. On July 13, 2020, Appellant and the

victim had a text conversation, in part where they are arranging for the victim

to drop the items she had off at his house later that day, which Snapchat

location information confirmed that the victim did in fact stop by his house.   ~


at 88, 89 - 90. There was additional text conversation on July 17, 2020.   ~    at

90 - 91.

            A day before the murder on July 26, 2020, there was a series of

communications, in which, in part, at 9:25 p.m, Appellant sent a photograph to

his mother of the victim with her new boyfriend. Id. at 94. A minute later,

Appellant texted the victim about her having a new boyfriend. Id. at 95.

Appellant was upset that she had moved on. Id. At 9:26 p.m. Then the

following conversation ensued:


            Defendant: "When can we meet in person?"

            Morgan: "When do you want to?"

            Defendant: "Up to you. So you have no desire of even
            thinking about getting back with me? Tomorrow I'm
            going to the field near your house."

            Morgan: "Okay. What time?"

            Defendant: "Can I ask a question?"

            Morgan: "What?"

                                       10
 Defendant: '1Did you have sex with him? Just be
 honest. And whatever time you are available."

 Morgan: "None of your business."

 Defendant: ''So you did. That's disgusting, Morgan."

 Morgan: "Didn't say that."

 Defendant; "We will talk tomorrow. What time?"

 Morgan: "7:30?"

Defendant: "In the morning?"

Morgan: "Yeah."

Defendant: "How about 10:00. So did you have sex
with him? Just be honest with me. I'll be there at ten
o'clock."

Morgan: "I'll be there at 7:30. Take it or leave it."

Defendant: "Okay. Can you just answer the question."

Morgan: "What does that matter."

Defendant: "Because it does. Can you just tell me the
truth."

Morgan: "Then there's no need to meet tomorrow."

Defendant: ''Why? I'll be there at 7:30."

Morgan: "How the fuck did you find my VSCO?"

Defendant: "I been knew it. I was on it. I was really
working on myself for you, too. I guess that's out of the
picture now."




                            11
             Morgan: "You should have been working on yourself
             for yourself, not for me. It's not healthy at all."

             Defendant: "You in love with this guy?"

             Morgan: "No."

             Defendant: "Do you love me?"

             Morgan: "I still care about you and you will always
             always have a place in my heart."

            Defendant: "So you would never be able to have me as
            your lover again? I really don't get it."

            Defendant: "I will be there at 7:30."

            Defendant: "Answer the question."

            Morgan: "Nevermind about tomorrow. You and your
            mother need to stay the fuck out of my life. You need
            to never contact me ever again. I'm blocking you."

Id. at 95 - 98. During this time in the text conversation, there was a Facebook

message from Appellant's mother to the victim's Facebook page via Facebook

messenger. Id. at 98.


            Defendant: "No. I want to meet tomorrow. Relax. I'll be
            there at 7:30."

            Morgan: "No, I'm done. You and your mother need to
            leave me the fuck alone."

           Defendant: "Take my mom of the picture. l'11 see you
           tomorrow at 7:30.''

           Morgan: "No. Fuck you. Leave me alone."

           Defendant: "I'll be there at 7:30, Morgan. Relax.''


                                       12
 Morgan: "No. Fuck off."

 Defendant: "She did this, not me. I'll be there at 7:30."

 Morgan: No. Fuck off, dude. You both can leave me the
 fuck alone and stay the fuck out of my life. I have been
 so fucking happy with my life. Leave me alone."

 Defendant: "I didn't tell her to text you, I really didn't.
 I'll be there at 7:30."

Morgan; "Even in our fucking relationship, you told
her everything. You have her get the fuck involved.
You all leave to leave me alone and stay the fuck out of
my business."

Defendant: "Just relax. You literally want to come talk
to me about this. Cut my mom out of this. She is
crazy."

Morgan: "No, I'm done, dude. I wanted to talk in
person because it was respectful, but now I don't
care."

Defendant: "Can you tel1 me what we would've talked
about, how you found someone better? I want to talk
in person one last time out of respect without my mom
involved. The least you can do."

Morgan: "No. Your mom ruined that, just like she
ruined your chance."

Defendant: "I know she did."

Morgan: "Have a nice one, Gil. I wish you the best, but
you gotta leave me the fuck alone."

Defendant: "I want to see you tomorrow in person one
last time to talk. Just please do that for me."

Morgan: "No."


                             13
 Defendant: "Why?"

 Morgan: "You mom ruined that."

 Defendant: "It would be just me there, not her. You
 weren't coming back anyway. I just want to talk. So if
 she wasn't harassing you, you probably would have
 come back? Just meet me there at 7:30."

 Defendant: "I had one last thing to give you anyway. Is
 that okay? The least you can do, Morgan."

 Morgan: "No. I'm a piece of shit. I'm a coward. I'm
 disgusting. I'm good, but thanks."

Defendant: "I just flipped out on my mom. I told her I
will never forgive her. So get my mom out of it. It's just
between me and you. I'll see you at 7:30."

Morgan: "No. I don't care. Your mom involved herself
too much at this point pint. Sorry, Gil, but you I'm not
meeting you tomorrow."

Defendant: "I don't think of you as any of that. I'll drive
to you."

Morgan: "No. Please don't."

Defendant: "Morgan, seriously."

Morgan: "What. Your mom is beyond disrespectful.
She crossed the line too many times."

Defendant: "Thatjust shows you don't care about me
because I gave you a whole year. Get her out of the
picture. I just want to talk to you. I don't claim my
mom."

Morgan: "How can I get her out of the picture? She
fucking involves herself and you involved her."




                           14
 Defendant: "I didn't. I just told her because she kept
 asking me how it was going because she saw how hurt
 I was. Just get her out of the picture and meet me
 tomorrow.

 Defendant: "I gave you everything I got. Least you can
 do is see me tomorrow."

 Morgan: "Nah, sorry. You and her kinda put her in the
 picture."

 Defendant: You really like this kid more than me?
 What were you saying to him about me today? That
 was the kid you were FaceTime though. I'll see you
 tomorrow at 7:30 at the filed or your house."

Morgan: "I never FaceTime some kid though. I told you
that."

Defendant: "So you have more feelings for this kid
than me?"

Morgan: "Met this kid after we were done."

Defendant: "He makes you happier? We meeting
tomorrow or no? I want to talk to you in person."

Morgan: "He makes me happy, yes."

Defendant: "It's the mature thing to do."

Morgan: "Fine, Gil."

Defendant: "Okay. Happier than me? Nevermind. We
will talk about it tomorrow at 7:30. I'll see you there,"

Morgan: "You gonna tell you mom everything, too?"

Defendant: "No, I won't. She just asked how it was
going. I said she found someone new. That's all. That's
who I went to when I was in pain, but not anymore."


                            15
              Morgan: "Probably will, cracking the fuck up."

              Defendant: "I won't."

              Morgan: "Yeah. Whatever, Just saying she makes
              herself look like this immature mom, so."

              Defendant: "She doesn't need to know anything. She
              knows you will never come back to me. It doesn't
              matter, I told her I'm done with her."

              Morgan: "I always liked her and respected her. I don't
              know why she thinks it's okay to disrespect me."

             Defendant: "She ruined the best thing that happened
             to me. So she ruined us? Like even if there was some
             way for yous to get along."

             Morgan: "I'm very much done."

             Defendant: "Nevermind. We will talk about it
             tomorrow. That's fine."

Id. at 98 - 104.

             On July 27, 2020, the day of the murder, there was additional

phone activity between Appellant and the victim. Starting at 6:52 a.m., the

victim texted Appellant but could not get ahold of him. Id. at 105 - 106. At 7:34

a.m,, Appellant texted her stating, "I'm sorry. I fell asleep. I'll be there soon. I'm

coming now. Please."


             Morgan: "You have until 45. Then I'm leaving,"

             Defendant: "Church parking lot."

            Morgan: "At the track."



                                         16
              Defendant: "Nah, church more private. This is in
              person. In person."

             Morgan: "Fine. You have nine minutes. Four minutes."

             Defendant: "Red light. Nothing I can do. I'm almost
             there. Relax. Just please stay. I already halfway there.
             Going under the bridge now."

 Id. at 106. Morgan sent another text stating that there is another car at the

 church location. Id. at 108. Defendant suggested going to a more private place,

 and then they decided to go to the train parking lot. Id. at 108 - 109. According

to cell site location, Morgan was at the train station at 7:55 a.m. Id. at 110. The

last activity from the victim's phone was at 8:06 a.m., when she called her

mother, but the call did not go through. Id. at 110 - 111. The 9-1-1 call

occurred at 8: 12 a.m. Id. at 111.

             At 8:51 a.m., Appellant texted his mother, "Mom, I killed Morgan

about an hour ago." Id. at 115. Appellant explained, "I constantly had sick

thoughts in my head. I couldn't do it anymore. I love you guys so much. I had

the biggest heart, no brains. That was the problem. You guys couldn't do

anything else." Id. His mother was in disbelief, to which Appellant responded,

"I'm sick in the head. There was no stopping me." Id. at 116. At 9;06 a.m.,

Appellant texted, "Mom, I stabbed her repeatedly." Id. at 117.

            On cross-examination, Detective Mitchell acknowledged that on

July 17, 2020, Appellant had sent several text messages expressing suicidal

thoughts. Id. at 133 - 137. After Detective Mitchell's testimony, the

Commonwealth rested its case.


                                        17
              The defense presented numerous character witnesses, including,

 Richard McCollick, Harry Dumas, David Hoftiezer, Wilton Benson, Charles

McCormick, Gilbert Newtwon, Jr. (Appellant's father), and Judy Newton. Id. at

 140 - 149.

              Next, Appellant testified on his own behalf. Id. at 151. He testified

that he wanted to meet up with the victim because he wanted to see if she

really cared about him, and to find out whether she was sleeping with another

man. Id. at 151. He explained that if she was sleeping with another man he

was going to kill himself, in front of her. Id. He wanted to see if she would

intervene as a test of whether she cared. Id. at 151 - 152. It was his plan to

stab himself in the neck as many times as he could. Id. at 152. Appellant

testified that he brought two kitchen knives with him, and that he just grabbed

them right before he left his house.   !fL. He put them in the pouch of his hoodie.
Id. When Appellant and the victim both arrived at the train station, he got into

her car, and they started to talk. Id. at 153. Appellant admitted that at that

time he loved the victim, and that he was upset. Id. at 154. The victim had a

bag with items belonging to Appellant, so she exited the front driver's side and

opened the rear driver's side door to retrieve the bag. Id. at 155. That is when

Appellant pulled the knives out, and placed them on both sides of his legs. Id.

Appellant asked her if she with the other guy and Appellant explained the

victim's response as follows:

              She said - - she said she was definitely sleeping with
              him and she was definitely trying to start something
              new with him, and that she kind of - - you know, she

                                         18
              kind of chuckled at me because, once that was said, I
              asked her, Like why? Like why is this happening? I
              thought we were supposed to be together forever and
              that we were both - - we both came into the
             relationship as virgins because it was just so - - it's
             just so hard to find someone nowadays that hasn't
             been dating around. So it was just like - - it felt like it
             was meant to be and we both really cared for each
             other. And I just - - she said that it was hilarious that I
             thought that that was the truth, that we were both
             virgins for each other, and that she had lots of sex
             before she dated me and that she was going to have a
             lot of sex after she was done with me.

 Id. at 157. Appellant testified that this made him really upset and that the

anger started to kick in after hearing this. Id. He called the victim a fucking

whore. Id. at 158. The victim turned and smacked and spit on him. Id.

Appellant explained the effect this had on him, testifying, "And it just got to the

point where I just - - as soon as she slapped me and spit on me, I just - - it

went through my mind like - - like she must really not care about me. And I

just - - I got so upset that I grabbed the knife and I just starting stabbing her."

Id, After Appellant's cross-examination, the defense rested. Id. at 164 - 182.

The defense concluded its evidence.

            After the jury was excused, defense counsel asserted that the jury

should be instructed on voluntary manslaughter. Id. at 186. The

Commonwealth rejected this argument. Id. at 187. This Court denied the

request and provided reasons for the denial on the record. Id. at 188 - 189.

            At the start of the third day of trial, defense counsel requested that

this Court reconsider its ruling on the voluntary manslaughter jury instruction,


                                        19
 citing to Commonwealth v. Locks and Commonwealth v . Marks. (N.T., Trial by

 Jury- Day 3, 9/29/21, p. 3), This Court having reviewed these cases,

 reaffirmed its ruling, and provided additional reasons for the denial on the

 record. Id. at 4-6,

              At the conclusion of the trial, the jury returned a verdict of guilty of

 first-degree murder and possession of an instrument of crime. Id, at 69.

Appellant proceeded immediately to a sentencing hearing. Id. at 71. Appellant

was sentenced to a life term of imprisonment. Id, at 101.

              On October 6, 2021, a timely post-sentence motion was filed, and

denied. A timely direct appeal was not filed. On January 4, 2022, a petition

seeking post-conviction relief pursuant to the Post-Conviction Relief Act, 42

Pa.C,S. §§ 9541-9546, was filed requesting the reinstatement of Appellant's

direct appeal rights, which was granted on January 6, 2022. Accordingly, a

notice of appeal was filed that same day.


                                       ISSUE

             This Court issued an order directing Appellant to provide a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P. l 925(b).

Appellant submitted the following issue as stated verbatim below:


             1 , Did the lower court err in denying appellant's
                 request for a voluntary manslaughter - heat of
                 passion jury instruction.

See, Concise Statement of Errors Complained of on Appeal, filed 1 /28/22.



                                        20
                                      DISCUSSION

I.    Voluntary Manslaughter Jury Instruction

                On appeal, Appellant contends that this Court erred in denying his

request to instruct the jury on voluntary manslaughter. For the reasons that

follow, this Court properly denied the request and this issue should be rejected

as meritless.

               The relevant inquiry for an appellate court when reviewing a trial

court's failure to give a jury instruction is whether such charge was warranted

by the evidence in the case. Commonwealth v. Baker, 963 A.2d 495, 506 (Pa.

Super. 2008) (citations omitted). Additionally, the Pennsylvania Superior Court

has stated:

               In reviewing a challenge to the trial court's refusal to
               give a specific jury instruction, it is the function of this
               Court to determine whether the record supports the
               trial court's decision. In examining the propriety of the
               instructions a trial court presents to a jury, our scope
               of review is to determine whether the trial court
               committed a clear abuse of discretion or an error of
               law which controlled the outcome of the case. A jury
              charge will be deemed erroneous only if the charge as
              a whole is inadequate, not clear or has a tendency to
              mislead or confuse, rather than clarify, a material
              issue. A charge is considered adequate unless the jury
              was palpably misled by what the trial judge said or
              there is an omission which is tantamount to
              fundamental error. Consequently, the trial court has
              wide discretion in fashioning jury instructions. The
              trial court is not required to give every charge that is
              requested by the parties and its refusal to give a
              requested charge does not require reversal unless the
              appellant was prejudiced by that refusal.



                                           21
 Id. at 507 (quoting Commonwealth v. Brown, 911 A.2d 576, 582-583

 (Pa.Super. 2006)).

             With respect to a "heat of passion" voluntary manslaughter

  instruction, the Pennsylvania Supreme Court has explained:

             A voluntary manslaughter instruction is warranted
             only where the offense is at issue and the evidence
             would support such a verdict. To support a verdict
             for voluntary manslaughter, the evidence would have
             had to demonstrate that, at the time of the killing,
             [the] appellant acted under a sudden and intense
             passion resulting from serious provocation by the
             victim. If any of these be wanting-if there be
             provocation without passion, or passion without a
             sufficient cause of provocation, or there be time to
             cool, and reason has resumed its sway, the killing will
             be murder.

Commonwealth v. Sanchez, 82 A.3d 943, 979-80 (Pa. 2013) (internal quotation

marks and citations omitted).

            "Heat of passion" includes emotions such as anger, rage, sudden

resentment or terror which renders the mind incapable of reason. An objective

standard is applied to determine whether the provocation was sufficient to

support the defense of 'heat of passion' voluntary manslaughter. The ultimate

test for adequate provocation remains whether a reasonable man, confronted

with this series of events, became impassioned to the extent that his mind was

incapable of cool reflection. Commonwealth v. Miller, 987 A.2d 638, 650 (Pa.

2009) (internal quotation marks and citations omitted).

            A trial court must make an initial determination whether sufficient

evidence has been presented of serious provocation. See Commonwealth v.

                                       22
 Carter, 466 A.2d 1328 (Pa, 1983) (where evidence does not support finding of

 manslaughter, court need not submit issue to jury); Commonwealth v.

 Dews, 239 A.2d 382 (Pa. 1968) (where no evidence of manslaughter, it is proper

 to refuse to submit manslaughter issue to jury); Common wealth v. Carr, 580

 A.2d 1362, 1364 (Pa.Super. 1990). Our Supreme Court has made clear that "a

 trial court shall only instruct on an offense where the offense has been made

 an issue in the case and where the trial evidence reasonably would support

 such a verdict. Therefore, only where an instruction is requested and only if the

 evidence supports 'heat of passion' voluntary manslaughter, is an instruction

thereon required." Commonwealth v. Browdie, 671 A.2d 668, 674 (Pa. 1996);

see also Commonwealth v. Solano, 906 A.2d 1180, 1190 (Pa. 2006) ("a trial

court should not instruct a jury on legal principles which bear no relationship

to the evidence presented at trial").

             At the end of the second day of trial, defense counsel asserted that

the jury should be instructed on voluntary manslaughter, Id, at 186. He argued

that there was enough evidence from which a jury could reasonably convict

Appellant of voluntary manslaughter. Id. Defense counsel further argued that it

was a question of fact for the jury, whether Appellant had sufficient legal

provocation without a sufficient time to cool. Id.

            The Commonwealth rejected this argument, arguing that for a

defendant to get this instruction, there must be adequate provocation, and that

words of insulting or slanderous nature are not enough to meet this burden.

Id, at 187. The Commonwealth asserted that the Superior Court has upheld as

                                        23
insufficient provocation minor scuffles and disputes over trivial matters and

small debts. Therefore the Commonwealth concluded that as a matter of law

the victim smacking and spitting on Appellant is not adequate provocation,

that it is instead a trivial matter. Id.

             The Court denied the defense request for the instruction and

explained its reasons on the record as follows:


            THE COURT: Please be seated. rm looking at the
            question of whether a voluntary manslaughter
            instruction is warranted by the evidence. An objective
            standard is applied to whether or not there was
            serious provocation by Morgan McCaffery to support a
            heat of passion instruction. There are cases that use
            the following language: "In numerous cases, evidence
            showing a history of minor disputes and allegations of
            past infidelity has been held not to be sufficiently
            provocative to reduce murder to manslaughter, citing
            Commonwealth v. Frederick holding that evidence of a
            stormy relationship and of an argument between
            defendant and his victim earlier in the day of the
            killing was not sufficient. Evidence of provocation
            would require a heat of passion jury instruction."

            Another case talks about the cumulative effect of the
            defendant's stormy relationship. This is mason, M-A-
            S-0-N. "The cumulative effect of defendant's stormy
            relationship with the victim and revelations of infidelity
            that occurred in the parties' relationship did not
            qualify as a heat of passion defense evidence where
            defendant did not specifically assert at the time of the
            killing that has caused him to act."

            I find that the slap and the splitting taken with the
            words and history of the relationship does not support
            a voluntary manslaughter instruction as a matter of
            law. I, therefore, will not give the instruction.


                                           24
Id. at 188 - 189.

             At the start of the third day of trial, defense counsel requested that

this Court reconsider its ruling on the voluntary manslaughter jury instruction,

citing to Commonwealth v. Locks and Commonwealth v. Marks. (N.T., Trial by

Jury- Day 3, 9/29/21, p. 3). This Court reviewed the cases, and stated its

belief they are distinguishable. This Court noted that the Marks case involved a

bench trial and the other case, involved a degree of guilty. Neither involved a

jury. Id. at 4. Additionally, this court expanded on its reasoning in denying the

requested jury instruction from the previous day as follows:


            So I would like to expand on my reasoning of yesterday
            citing McCuster, M-c-C-u-s-t-e-r, the ultimate test for
            adequate provocation remains whether a reasonable
            man confronted with this series of events became
            impassioned to the extent that his mind was incapable
            of full reflection.

            As I said yesterday, I don't believe a reasonable person
            confronted with these facts and events would elect to
            kill somebody. Clearly, there was passion involved
            here, but the passion is not the ultimate test for the
            judge to determine because that's a subjective - -
            you're looking at subjectively what is in the
            defendant's mind. So it's clear there was passion, but
            whether the provocation is serious enough is a legal
            standard that the Court determines objectively.

           I would like to articulate further that this defendant
           basically at the time of the killing when he's on top of
           Morgan, and the first witness in the case appears on
           the scene, Juan Vasquez, this defendant immediately
           runs to his car, drives away at a high rate of speed,
           and successfully negotiates his way to his friend's
           house and then to him home. That shows a certain

                                       25
                amount of cool reflection, that he was not so
                impassioned that he could not reflect.

                Furthermore, the Commonwealth has introduced into
                this case evidence that the defendant made statements
                by text messages that show his premeditation and
                specific intent to kill. I'm not going to quote all of
                them, but "I'm really going to kill her," I believe he said
                to his mother, "I will stab her in the neck 57 times."
                Well, he went to the encounter with the victim armed
                with a deadly weapon, two knives. He never did use it
                on himself. He only used it on Morgan McCaffery in a
                similar way that he described to his mother.

                So I think his mind was capable of cool reflection.
                There was indeed passion present, but the provocation
                was not serious enough in the objective standard to go
                to the jury.

Id. at 4 - 6.
                In this case, Appellant and the victim had a tumultuous

relationship around the time of the break-up and through the time leading up

to the murder as demonstrated by the texts conversations and social media

messages introduced at trial dating from June 19, 2020, up until right before

the victim was murdered. In addition, according to Appellant's testimony,

immediately prior to the murder he and victim had a conversation in which the

victim said things that were hurtful to him, she smacked and spit on him.

Taking all of this evidence together, it is not sufficient to warrant an

involuntary manslaughter jury instruction. Our case law holds that evidence

that the defendant and the victim had a difficult relationship and had argued

on the day of the killing was insufficient to warrant a voluntary manslaughter

instruction. See, Commonwealth v. Frederick, 498 A.2d 1322, 1325 (Pa .1985);


                                           26
 see also, Commonwealth v. Walters, 431 Pa, 74,244 A.2d 757 (1968) (holding

 that there was insufficient evidence that defendant killed in heat of passion

after the victim argued with and cursed at the defendant prior to the murder);

Commonwealth v. Cisneros, 113 A.2d 293, 296 (Pa. 1955) (wife's racial slurs to

husband emphasized by sticking her finger at his shoulder was insufficient

provocation).

             The cases cited by the defense in support of providing the jury

instruction, Commonwealth v. Locks, 2014 WL 10788850 (Pa.Super. filed Nov.

14, 2014) (memorandum decision) and Commonwealth v. Marks, 704 A.2d

1095 (Pa.Super. 1997), are inapplicable because neither dealt with whether to

provide jury instructions on voluntary manslaughter. In Locks, the trial court

was faced with a degree of guilt hearing, and on appeal the defendant

challenged the determination of the trial court of third-degree murder and not

voluntary manslaughter. Id. at *3, In Marks, it was a non-jury trial, and at

issue on appeal was the sufficiency of the evidence, and whether the evidence

supported a verdict of voluntary manslaughter. Id. at 1099.

            For these reasons and those set forth on-the-record at trial, the

request for voluntary manslaughter jury instructions was properly denied.




                                       27
                                        CONCLUSION


                    Based upon the foregoing analysis, Appellant's judgment of

 sentence entered on September 29, 2021, should be affirmed.



                                                  BY THE COURT:




                                                  WILLIAM R. CARPENTER   J.
                                                  COURT OF COMMON PLEAS
                                                  MONTGOMERY COUNTY
                                                  PENNSYLVANIA
                                                  38rn JUDICIAL DISTRICT

Copies sent on March 21, 2022
By Electronic Mail to:

Robert Falin, Esquire, Deputy District Attorney, Chief of Appellate Division;
RFalin@montcopa .org

James Berardinelli, Esquire, Office of the Public Defender, Chief of Appellate Division;
JBerardinelli@montcopa.org

Denise S. Vicario, Esquire, Executive Director; opinions@montgomerybar.org

Paul DAnnunzio; PDAnnunzio@alm.com



Copies sent on March 21, 2022
By First Class Mail to:

Gilbert Newton, III #QN0221
SCI Camp Hill
P.O. Box 8837
2500 Lisburn Road
Camp Hill, PA 17001

 ~).,.-,:/fr, 11k ~~ ~.. "
Judicial Assistant

                                             28